                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

THE STATE OF MISSOURI,                        )
                                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       No. 4:21CV376 HEA
                                              )
JANET L. YELLEN, et al.,                      )
                                              )
       Defendents.                            )

                                             ORDER

       IT IS HEREBY ORDERED that a hearing on Plaintiff’s Motion for Preliminary

Injunction [Doc. 6] is set for May 4, 2021, at 11:15 a.m. and is to take place by Zoom. Hearing

participants will receive a separate email with a link to join the hearing by Zoom. Members of

the general public who wish to listen in to the hearing are directed to call the following

number to participate by phone: 1-669-254-5252, Meeting ID: 160 994 6867. Pursuant to Local

Rule 13.02, all means of photographing, recording, broadcasting, and televising are prohibited in

any courtroom, and in areas adjacent to any courtroom, except when authorized by the presiding

judge. This includes proceedings ordered by the Court to be conducted by phone or video.

       Dated this 15th day of April, 2021.


                                              ___________________________________
                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
